DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to applicant’s filing dated 01/13/2021. Claims 1, 3, 4, 16 and 18 are currently amended. Claim 17 is canceled. Claims 1-16 and 18 are currently pending.

Response to Arguments/Amendments
3.	Applicant’s amendments and remarks filed on 01/13/2021, with respect to the previous rejections under 35 U.S.C. 112 have been fully considered. Applicant has amended claim 16, thereby rendering the previous rejections are moot.
4.	Applicant’s amendments and remarks filed on 01/13/2021, with respect to the previous rejections under 35 U.S.C. 101 have been fully considered. Applicant has canceled claim 17, thereby rendering the previous rejection of claim 17 moot.
5.	Applicant’s amendments and remarks filed on 01/13/2021, with respect to the previous rejections under 35 U.S.C 101 have been fully considered.
	With respect to the previous rejections under 35 U.S.C. 101 of claim 1, Applicant argues according to the October 2019 Update: Subject Matter Eligibility document provided by the office “an improvement to the functioning of a computer or other technology” can be considered to integrate a judicial exception into a practical application.

What Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself. 
Under Step 2A Prong 2, Applicant submits that the claims integrate the alleged judicial exception into a practical application by improving the functioning of a computer. 
Examiner respectfully disagrees. Examiner notes that the limitations:
(1)	obtaining positional data relating to trips made by vehicles in the navigable network, each trip being a journey between stationary periods indicative of the vehicle being in a parked state, 
(2)	analysing, for each one of the plurality of trips, the positional data to identify a parking space search portion of the trip, the analyzing including analysing the respective positional data to identify a start of a parking space search during the trip that defines the start of the parking space search portion of the trip, the start of a parking space search being identified as a point at which the speed of travel of the vehicle is below a predetermined threshold;
(3)	analysing the positional data corresponding to the parking space search portions of the trips to obtain, for each one of a plurality of segments of the electronic map, a parking related parameter associated with the segment 
(4)	associate data indicative of the parking probability for the segment with each segment in the electronic map for which such data is determined by storing the data indicative of the parking probability associated with that segment in a memory, is part of the abstract idea of is part of the abstract idea of generating parking related data. 
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f). 
Examiner notes that the above noted section is identified by the examiner as being the elements which cause the claim to recite an abstract idea. As cited, additional elements which could cause integration into a practical application must be those recited beyond the judicial exception (emphasis added). The elements which recite the judicial exception cannot also serve to integrate the judicial exception into a practical application.
The additional limitations cited by the applicant amount to no more than mere data gathering, analyzing and displaying results (in the case of the obtaining and analyzing steps) or are recited at a high level of generality such that it amounts to no more than generally linking the judicial exception to a particular technological environment. These limitations do not integrate the judicial exception into a practical application. 


Examiner respectively disagrees. Examiner did not indicate that the claims describe well-understood, routine and conventional activities in the 101 rejection in this particular case. Rather, Examiner identified the focus of the invention, and determined that it is directed to an abstract idea and the use of a computer to implement the abstract idea.
The claims apply the abstract idea on the computer system such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. Claims 1-16 and 18 are not patent eligible.
6.	Applicant’s amendments and remarks filed on 01/13/2021, have overcome the previous rejections under 35 U.S.C. 102 Therefore, the rejections under 35 U.S.C. 102 have been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Kandal, US Patent No. 8423275B1, in view of Levine et al., US 20100052946 A1 and in view of, Geelen et al., US 20130211705 A1.
7.	Applicant’s arguments with respect to claim(s) 1-3, 6-12 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 6-7, 12, 16 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1, 7, 16 and 18 recites the limitation “the parking probability” in line 18. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “a parking probability” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “parking probability” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 1-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 2A – Prong 1:
claim 1 including obtaining positional data relating to trips made by vehicles in the navigable network, each trip being a journey between stationary periods indicative of the vehicle being in a parked state, analysing, for each one of the plurality of trips, the positional data to identify a parking space search portion of the trip; and analysing the positional data corresponding to the parking space search portions of the trips to obtain, for each one of a plurality of segments of the electronic map, a parking related parameter associated with the segment are considered mental process steps. The identified claim limitations that recites an abstract idea fall within the enumerated groupings of abstract ideas in Section 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
The limitations of obtaining positional data relating to trips made by vehicles in the navigable network, analysing, for each one of the plurality of trips, the positional data, and analysing the positional data corresponding to the parking space as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A method for generating parking related data” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – parking space search portion is detected based on one or more criteria. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a method for generating parking related data to perform the claimed steps amounts to no more than the mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Claim 1 is not patent eligible. 
Dependent claims 2-15 include limitations of claim 1 and only further defines mental process of claim 1. These further limitations are considered mental process without any significantly more elements to the abstract idea.
Examiner notes the same arguments apply to independent claims 16 and 18.
Claim 1-16 and 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15.	Claim(s) 1-12 and 15-16 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Kandal, US Patent No. 8423275B1, in view of Levine et al., US 20100052946 A1 and in view of Geelen et al., US 20130211705 A1, hereinafter referred to as Kandal, Levine and Geelen, respectively.
Regarding claim 1, Kandal discloses a method for generating parking related data in respect of one or more navigable elements of a navigable network within a geographic area, each navigable element being represented by a segment of an electronic map, the electronic map comprising a plurality of segments representative of the navigable network, said comprising:
obtaining positional data relating to trips made by vehicles in the navigable network, each trip being a journey between stationary periods indicative of the vehicle being in a parked state (The procedure has resource to motion profiles of users of navigation devices in the area that are radiolocation-aided, especially satellite-aided – See at least column 2 lines 61-62. For each user, a parking place found event is determined if he has found a parking place. The criteria for this can be a cessation of motion for a time that exceeds a fixed tolerance period and/or the navigation device having been positional removed from a street – See at least column 3 lines 7-12); 
analysing, for each one of the plurality of trips, the positional data to identify a parking space search portion of the trip ("the motion profile of the user in the area is assessed according to the invention-specific criteria only if the user is perceived as searching for a parking place.” – See at least column 4 lines 58-80. "A user especially can be perceived as searching for a parking place if he is in motion in the area over a time span that is above a preset minimum time at a speed below a minimum speed.” – See at least column 4 lines 83-88. "make a determination that the user is involved in a search for a parking place – See at least column 5 lines 15-18); and 
analysing the positional data corresponding to the parking space search portions of the trips to obtain, for each one of a plurality of segments of the electronic map, a parking related parameter associated with the segment ("make a determination that the user is involved in a search for a parking place, and thus for triggering a designation and evaluation of the motion profile" – See at least column 5 lines 15-18).

Kandal fails to explicitly disclose analyzing including analysing the respective positional data to identify a start of a parking space search during the trip that defines the start of the parking space search portion of the trip, the start of a parking space 
However, Levine teaches analyzing including analysing the respective positional data to identify a start of a parking space search during the trip that defines the start of the parking space search portion of the trip, the start of a parking space search being identified as a point at which the speed of travel of the vehicle is below a predetermined threshold (Application server 120 may identify a certain behavior as a search for a parking spot, such as, for example, when a user travels in circles around and/or in an area. In some embodiments of the present invention, application server 120 may recognize that the user is in proximity to his destination and thus, for example, the period of time from arriving to the destination area, for example when the distance from the destination gets lower than a certain threshold until a full stop of the travel, which may be interpreted as parking, may be identified by application server 120 as the search for a parking spot – See at least ¶22, 35 and FIG. 3).
Kandal discloses a procedure for determining the probability of finding a parking place within a certain period of time on a pre-set stretch of road of an area with a multiplicity of stretches of road. Levine teaches a system and method for parking time estimations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kandal and include the feature of analyzing including analysing the respective positional data to identify a start of a parking space search during the trip that defines the start of the parking space search portion of the trip, the start of a parking space search being identified as a point 

The combination of Kandal and Levine fails to explicitly disclose associate data indicative of the parking probability for the segment with each segment in the electronic map for which such data is determined by storing the data indicative of the parking probability associated with that segment in a memory. 
However, Geelen teaches associate data indicative of the parking probability for the segment with each segment in the electronic map for which such data is determined by storing the data indicative of the parking probability associated with that segment in a memory (Map information includes probability information for each potential position, the probability information, i.e. parking probability, corresponding to the likelihood of finding a location of the predetermined type at the respective potential position – See at least ¶23. In the case of car parking spaces, this reflects the reduction in probability of finding a space at the current moment due to a vehicle associated with the first navigation device 200 parking and using a space. The temporary probability stored at the central server 320 – See at least ¶134).
Kandal discloses a procedure for determining the probability of finding a parking place within a certain period of time on a pre-set stretch of road of an area with a multiplicity of stretches of road. Levine teaches a system and method for parking time estimations. Geelen teaches navigation devices and to methods for planning routes.


Regarding claim 2, Kandal discloses wherein the parking space search portion is detected based on one or more criteria using the positional data in respect of the trip, the criteria including the positional data being indicative of one or more of; the vehicle performing one or more loops (According to the invention, in the navigation device an endless loop route is computed along a section plan around the destination, and the user is guided along this loop until he has found a parking place – See at least column 5 lines 12-13 and column 6 lines 17-20).

Regarding claim 3, Kandal discloses wherein the predetermined threshold is set with respect to a free flow speed for the segment (As a further criterion, or an alternative one, for the user of the navigation device being in search for a parking place, what can serve is detection that he has passed over a stretch of road at least for a second time. For often, searches for parking places are accompanied by multiple trips over a stretch of street or road in the hope that a parking place has been freed up in the meantime. Naturally additional criteria can be applied to make a determination that the user is involved in a search for a parking place, and thus for triggering a designation and evaluation of the motion profile – See at least column 5 lines 10-11, 15-18).
Regarding claim 4, Kandal fails to explicitly disclose wherein said identified point is considered to be a candidate point for the start of a parking space search, the method comprising considering one or more further criteria to determine whether the candidate point may be confirmed as the start of a parking space search, wherein the criteria include one or more of; the point being within a predetermined distance of the end of the trip, the point being within a predetermined distance of a turn performed by the vehicle and/or being within a loop performed by the vehicle.
However, Levine teaches considering one or more further criteria to determine whether the candidate point may be confirmed as the start of a parking space search, wherein the criteria include one or more of; the point being within a predetermined distance of the end of the trip, the point being within a predetermined distance of a turn performed by the vehicle and/or being within a loop performed by the vehicle (In some embodiments of the present invention, application server 120 may recognize that the user is in proximity to his destination and thus, for example, the period of time from arriving to the destination area, for example when the distance from the destination gets lower than a certain threshold until a full stop of the travel, which may be interpreted as parking, may be identified by application server 120 as the search for a parking spot –See at least ¶22).
Kandal discloses a procedure for determining the probability of finding a parking place within a certain period of time on a pre-set stretch of road of an area with a multiplicity of stretches of road. Levine teaches a system and method for parking time estimations, the system and method may provide to a user rich picture of the availability of parking spaces in an area.


Regarding claim 5, Kandal fails to explicitly disclose wherein the step of determining whether the candidate point may be confirmed as the start of a parking space search further takes into account a distance travelled at the speed below the predetermined threshold.
However, Levine teaches wherein the step of determining whether the candidate point may be confirmed as the start of a parking space search further takes into account a distance travelled at the speed below the predetermined threshold (when the distance from the destination gets lower than a certain threshold until a full stop of the travel, which may be interpreted as parking, may be identified by application server 120 as the search for a parking spot –See at least ¶22).
Kandal discloses a procedure for determining the probability of finding a parking place within a certain period of time on a pre-set stretch of road of an area with a multiplicity of stretches of road. Levine teaches a system and method for parking time estimations, the system and method may provide to a user rich picture of the availability of parking spaces in an area.


Regarding claim 6, Kandal discloses wherein the parking related parameter is a parking probability (to determine the probability of finding a parking place within a certain period of time on a pre-set stretch of road of an area with a multiplicity of stretches of road – See at least column 2 lines 44-47).

Regarding claim 7, Kandal discloses wherein the parking probability obtained for a segment is based on a ratio of the number of times the segment is traversed without finding a parking space according to the parking space search portion data to the number of times a parking space is successfully found on the segment according to the parking space search portion data (For example, one minute can be assumed as the pre-set time period, and the figures for the users who have traveled along this stretch of road searching for parking places, are set in relation to those who within the pre-set one minute of travel time on this stretch of road have found a parking place. This relation then represents the probability. In the computation, still other criteria may be influential – See at least column 3 lines 55-60).

Regarding claim 8, Kandal discloses wherein the parking related parameter is an expected parking search time (One minute can be assumed as the pre-set time period, and the figures for the users who have traveled along this stretch of road searching for parking places, are set in relation to those who within the pre-set one minute of travel time on this stretch of road have found a parking place –See at least column 3 lines 55-60).

Regarding claim 9, Kandal discloses wherein the expected parking space search time is based on the average remaining time spent searching for a parking space after traversing the segment according to the parking space search portion data (An especially simple display, and one that is bold for the user, results when a total of three probability groups are formed, with higher-probability values in a first probability group, average-probability values in a second probability group, and lower-probability values in a third probability group – See at least column 5 lines 50-55).

Regarding claim 10, Kandal discloses wherein the parking related parameter is a time dependent parameter, and a plurality of values of the parameter are determined for each segment, each value of the parking related parameter being in respect of a different time period, preferably wherein the time periods are recurring time periods (A further advantageous embodiment of the invention consists in having the day of the week and/or time of day on which or at which the "parking place found" event occurs be detected in addition to the data previously mentioned herein. For often the parking place situation in an area is strongly dependent on the time of day and also on the day of the week. In residential areas in which a large number of commuters reside, who during typical work times have departed with their cars, at these times of day it is often much easier to find parking places than in the evening, when residents have returned from their places of work and occupy existing parking places with their vehicles – See at least column 4 lines 25-37 and column 6 lines 6-13).

Regarding claim 11, Kandal discloses wherein the parking related parameter is a time dependent parameter, and the method comprises determining a profile for the time dependent parking related parameter in respect of each segment indicative of a variation in the parking related parameter for the segment with respect to time (A further advantageous embodiment of the invention consists in having the day of the week and/or time of day on which or at which the "parking place found" event occurs be detected in addition to the data previously mentioned herein. For often the parking place situation in an area is strongly dependent on the time of day and also on the day of the week. In residential areas in which a large number of commuters reside, who during typical work times have departed with their cars, at these times of day it is often much easier to find parking places than in the evening, when residents have returned from their places of work and occupy existing parking places with their vehicles – See at least column 4 lines 25-30 and lines 44-49).

Regarding claim 12, Kandal discloses associating data indicative of the determined parking probability for the segment with each segment in the electronic map for which such data is determined (Thus for example when a user has reached his destination or is approaching it, he can order a corresponding menu item on his navigation device which then, in the displayed map, graphically depicts the probability groups for finding parking places for the individual stretches of road. Depiction of these probability groups can also, however, be made to depend on a scaling of the displayed map. If an especially large and detailed display, thus a large scale, is used, then the probability groups can also be displayed – See at least column 5 lines 38-42).

Regarding claim 15, Kandal discloses using the parking related parameter data obtained in generating a parking search route or in determining an estimated time to find a parking space (An additional aspect of the invention is a procedure for displaying the probability of finding a parking place on a certain stretch of road, on a radiolocation-aided, especially satellite-aided, navigation device having digitally stored mapping data and a display device for displaying the mapping data – See at least column 5 lines 19-24).

Regarding claim 16, Kandal discloses a system constructed and arranged to generate parking related data in respect of one or more navigable elements of a navigable network within a geographic area, each navigable element being represented by a segment of an electronic map, the electronic map comprising a plurality of segments representative of the navigable network, said system comprising: 
processing circuitry configured to:
obtain positional data relating to trips made by vehicles in the navigable network, each trip being a journey between stationary periods indicative of the vehicle being in a parked state (The procedure has resource to motion profiles of users of navigation devices in the area that are radiolocation-aided, especially satellite-aided – See at least column 2 lines 61-62. For each user, a parking place found event is determined if he has found a parking place. The criteria for this can be a cessation of motion for a time that exceeds a fixed tolerance period and/or the navigation device having been positional removed from a street – See at least column 3 lines 7-12); 
analyse, for each one of the plurality of trips, the positional data in respect of the trip to identify a parking space search portion of the trip ("the motion profile of the user in the area is assessed according to the invention-specific criteria only if the user is perceived as searching for a parking place.” – See at least column 4 lines 58-80. "A user especially can be perceived as searching for a parking place if he is in motion in the area over a time span that is above a preset minimum time at a speed below a minimum speed.” – See at least column 4 lines 83-88. "make a determination that the user is involved in a search for a parking place – See at least column 5 lines 15-18); and 
analyse the positional data corresponding to the parking space search portions of the trips to obtain, for each one of a plurality of segments of the electronic map, a parking related parameter associated with the segment ("make a determination that the user is involved in a search for a parking place, and thus for triggering a designation and evaluation of the motion profile" – See at least column 5 lines 15-18).

Kandal fails to explicitly disclose analyzing including analysing the respective positional data to identify a start of a parking space search during the trip that defines the start of the parking space search portion of the trip, the start of a parking space search being identified as a point at which the speed of travel of the vehicle is below a predetermined threshold.
Application server 120 may identify a certain behavior as a search for a parking spot, such as, for example, when a user travels in circles around and/or in an area. In some embodiments of the present invention, application server 120 may recognize that the user is in proximity to his destination and thus, for example, the period of time from arriving to the destination area, for example when the distance from the destination gets lower than a certain threshold until a full stop of the travel, which may be interpreted as parking, may be identified by application server 120 as the search for a parking spot – See at least ¶22, 35 and FIG. 3).
Kandal discloses a procedure for determining the probability of finding a parking place within a certain period of time on a pre-set stretch of road of an area with a multiplicity of stretches of road. Levine teaches a system and method for parking time estimations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kandal and include the feature of analyzing including analysing the respective positional data to identify a start of a parking space search during the trip that defines the start of the parking space search portion of the trip, the start of a parking space search being identified as a point at which the speed of travel of the vehicle is below a predetermined threshold, as taught 

The combination of Kandal and Levine fails to explicitly disclose associate data indicative of the parking probability for the segment with each segment in the electronic map for which such data is determined by storing the data indicative of the parking probability associated with that segment in a memory.
However, Geelen teaches associate data indicative of the parking probability for the segment with each segment in the electronic map for which such data is determined by storing the data indicative of the parking probability associated with that segment in a memory (Map information includes probability information for each potential position, the probability information, i.e. parking probability, corresponding to the likelihood of finding a location of the predetermined type at the respective potential position – See at least ¶23. In the case of car parking spaces, this reflects the reduction in probability of finding a space at the current moment due to a vehicle associated with the first navigation device 200 parking and using a space. The temporary probability stored at the central server 320 – See at least ¶134).
Kandal discloses a procedure for determining the probability of finding a parking place within a certain period of time on a pre-set stretch of road of an area with a multiplicity of stretches of road. Levine teaches a system and method for parking time estimations. Geelen teaches navigation devices and to methods for planning routes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kandal and include the 

Regarding claim 18, Kandal discloses a non-transitory computer readable medium having stored thereon instructions which, when executed by a computing device, cause the computing device to perform a method for generating parking related data in respect of one or more navigable elements of a navigable network within a geographic area, each navigable element being represented by a segment of an electronic map, the electronic map comprising a plurality of segments representative of the navigable network, said method comprising: 
obtaining positional data relating to trips made by vehicles in the navigable network, each trip being a journey between stationary periods indicative of the vehicle being in a parked state (The procedure has resource to motion profiles of users of navigation devices in the area that are radiolocation-aided, especially satellite-aided – See at least column 2 lines 61-62. For each user, a parking place found event is determined if he has found a parking place. The criteria for this can be a cessation of motion for a time that exceeds a fixed tolerance period and/or the navigation device having been positional removed from a street – See at least column 3 lines 7-12); 
analysing, for each one of the plurality of trips, the positional data to identify a parking space search portion of the trip ("the motion profile of the user in the area is assessed according to the invention-specific criteria only if the user is perceived as searching for a parking place.” – See at least column 4 lines 58-80. "A user especially can be perceived as searching for a parking place if he is in motion in the area over a time span that is above a preset minimum time at a speed below a minimum speed.” – See at least column 4 lines 83-88. "make a determination that the user is involved in a search for a parking place – See at least column 5 lines 15-18); and 
analysing the positional data corresponding to the parking space search portions of the trips to obtain, for each one of a plurality of segments of the electronic map, a parking related parameter associated with the segment ("make a determination that the user is involved in a search for a parking place, and thus for triggering a designation and evaluation of the motion profile" – See at least column 5 lines 15-18).

Kandal fails to explicitly disclose analyzing including analysing the respective positional data to identify a start of a parking space search during the trip that defines the start of the parking space search portion of the trip, the start of a parking space search being identified as a point at which the speed of travel of the vehicle is below a predetermined threshold.
However, Levine teaches analyzing including analysing the respective positional data to identify a start of a parking space search during the trip that defines the start of the parking space search portion of the trip, the start of a parking space search being identified as a point at which the speed of travel of the vehicle is below a predetermined threshold (Application server 120 may identify a certain behavior as a search for a parking spot, such as, for example, when a user travels in circles around and/or in an area. In some embodiments of the present invention, application server 120 may recognize that the user is in proximity to his destination and thus, for example, the period of time from arriving to the destination area, for example when the distance from the destination gets lower than a certain threshold until a full stop of the travel, which may be interpreted as parking, may be identified by application server 120 as the search for a parking spot – See at least ¶22, 35 and FIG. 3).
Kandal discloses a procedure for determining the probability of finding a parking place within a certain period of time on a pre-set stretch of road of an area with a multiplicity of stretches of road. Levine teaches a system and method for parking time estimations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kandal and include the feature of analyzing including analysing the respective positional data to identify a start of a parking space search during the trip that defines the start of the parking space search portion of the trip, the start of a parking space search being identified as a point at which the speed of travel of the vehicle is below a predetermined threshold, as taught by Levine, to guide a user along a route to seek a parking place in the vicinity of a travel destination.

The combination of Kandal and Levine fails to explicitly disclose associate data indicative of the parking probability for the segment with each segment in the electronic map for which such data is determined by storing the data indicative of the parking probability associated with that segment in a memory.
Map information includes probability information for each potential position, the probability information, i.e. parking probability, corresponding to the likelihood of finding a location of the predetermined type at the respective potential position – See at least ¶23. In the case of car parking spaces, this reflects the reduction in probability of finding a space at the current moment due to a vehicle associated with the first navigation device 200 parking and using a space. The temporary probability stored at the central server 320 – See at least ¶134).
Kandal discloses a procedure for determining the probability of finding a parking place within a certain period of time on a pre-set stretch of road of an area with a multiplicity of stretches of road. Levine teaches a system and method for parking time estimations. Geelen teaches navigation devices and to methods for planning routes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kandal and include the feature of associate data indicative of the parking probability for the segment with each segment in the electronic map for which such data is determined by storing the data indicative of the parking probability associated with that segment in a memory, as taught by Geelen, to enable users to navigate from one position to another.




Allowable Subject Matter
16.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Kandal discloses wherein the parking related parameter is a time dependent parameter, and the method further comprises: analysing the positional data corresponding to the parking search portions of the trips to obtain, for each one of at least one set of a plurality of different time periods, a relative value of the parking related parameter associated with each one of a plurality of segments of the electronic map in respect of the time period (See at least column 4 lines 83-88 and See at least column 5 lines 15-18); 

None of the prior art of record reference taken either together or in combination with the prior art record discloses:
(Claim 13) “clustering, for the or each set of time periods, the segments into groups of segments based on the relative values of the time dependent parameter obtained for the segments in each time period of the set, wherein, for each of the time periods of the set of time periods, the segments in each group of segments are considered to have similar relative values of the parking related parameter; and using, for each group, relative parking related parameter data associated with each of the segments of the group to obtain an aggregate profile indicative of the time dependence of the relative value of the parking related parameter, the aggregate profile being applicable to each of the segments of the group.”
In combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.
Examiner notes claim 14 is dependent on claim 13.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662